Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
To further the goal of compact prosecution, the restriction requirement of Claims 1 and 27 are withdrawn.  The requirements of Claims 2-26 are moot in view of the cancellation of those claims. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: there is no teaching, suggestion, or motivation found in the prior art to create a moisture extraction apparatus which meets the embodiments as described in the instant independent claims.  Consider the closest prior art, U.S. Patent 3,720,046 to Kudirka, which teaches a dryer assembly having series of baffles [28] which redirect gas flowing therein, but which does not contain interconnected cellular bodies, nor does it contain a first and second set of baffles defining an inner and outer axial air flow regions. (Kudirka, Fig. 1).  Consider also U.S. Patent 4,889,544 which discloses a dryer assembly having a central tube and an outer flow system, but which lacks the first and second vane assemblies of the present invention, and so is not configured to set up the helical flow path of the present invention.  Patent No. 3,396,046 is pertinent to the present invention, but does not render the instant claims obvious or anticipated. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK N MUELLER/Primary Examiner, Art Unit 1772